Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 & 12-19are rejected under 35 USC 102 as being clearly anticipated by George (NPL: PersonLab: person pose estimation and instance segmentation with a Bootom-up, Part-based, geometric Embedding Model)).
Regarding claim 1, George discloses a computer-implemented method of identifying joints and limbs in an image (Abstract: Persons pose estimation), the method comprising: extracting features from an image to generate feature maps (Section 1, Para. 2: box-free fully convolutional system…CNN feature extraction backbone & Section 4.1, Para. 2: ResNet CNN backbone & Section 1, Para. 3) & Fig. 1: (Personal map tree); processing the feature maps using a single convolutional neural network trained based on a target model that includes joints and limbs (Section 3.1 Para. 1 & 4: convolutional neural network trained-CNN & Fig. 1: CNN and a target model that includes joints and limbs), the processing generating both a directionless joint confidence map indicating confidence with which pixels in the image depict one or more joints (Section 3.1: Key point detection & heat map (one channel per key point) and offsets (two channel per key point for displacement in the horizontal and vertical direction). Position in the image and N is the number of pixels.  Fig. 1: Key-point heat map & Hugh array[Wingdings font/0xE0] directionless joint confidence map) and a directionless limb confidence map indicating confidence with which the pixels in the image depict one or more limbs between (Section 3.1: Page. 6: Grouping key point into person detection instances: confidence map pixels in the image depict one or more limbs between adjacent joints[Wingdings font/0xE0]2-D offset field output designed to connect pairs of key-points. See Fig. 1);
adjacency of joints being provided by the target model (Section 3.1: Key-point which adjacent to each other in a tree structured kinematic graph of the person[Wingdings font/0xE0] target model);
and generating indications of the one or more joints and the one or more limbs in the image using the directionless joint confidence map, the directionless limb confidence map, and the target model (Fig. 1: joints and the one or more limbs in the image using the directionless joint confidence map & Fig. 5: Person pose and segmentation -detecting human poses).  
Regarding claim 3 & 12, George discloses the single convolutional neural network is formed of separable convolutional network elements (Section 4.1, Para. 1: Train set image that contain each people COCO data- separable convolutional network).  
Regarding claim 4 & 13, George discloses wherein the convolutional neural network has a single set of weights and the method further comprises: training the convolutional neural network, based on the target model, by adjusting the single set of weights (Page. 2, Para. 4: weighted by the keypoint detection probability & Page. 9: Semantic person segmentation fully convolutional fashion).
Regarding claim 5 & 14, George discloses the target model represents at least one of: a human (Fig. 1).
Regarding claim 6 & 15, George discloses the target model indicates joints and limbs of a target object (Fig. 1: joints and limbs of a target object-human). 
Regarding claim 7 & 16, George discloses the image contains multiple target objects, and further comprising: generating indications of limbs and joints in the image for each of the (Fig. 1 & 5: limbs and joints in the image for each of the multiple target objects-human).  
Regarding claim 8 & 17, George discloses generating respective indications of a pose of each of the multiple target objects (Fig. 1 & 5: pose for each of the multiple target objects-human).  
Regarding claim 9 & 18, George discloses processing the feature maps using a single convolutional neural network further comprises: generating a respective joint confidence map for each joint type in the image, each respective joint confidence map indicating confidence with which pixels in the image depict a respective joint type (Abstract & Fig. 1: pixel & map & Section 3.1: Keypoint detection-binary classification task for each key point. Position in the image and N is the number of pixels). 
Regarding claim 10, George discloses a computer system for identifying joints and limbs in an image, the computer system comprising: a processor; and - 26 -WO 2019/222383PCT/US2019/032465 a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions (Introduction: Computer vision system & section 2.1: deep convolutional networks-has processor to process data and memory to store data and to trained data), being configured to cause the system to: extracting features from an image to generate feature maps (Section 1, Para. 2: box-free fully convolutional system…CNN feature extraction backbone & Section 4.1, Para. 2: ResNet CNN backbone & Section 1, Para. 3) & Fig. 1: (Personal map tree); processing the feature maps using a single convolutional neural network trained based on a target model that includes joints and limbs (Section 3.1 Para. 1 & 4: convolutional neural network trained-CNN & Fig. 1: CNN and a target model that includes joints and limbs), the processing generating both a directionless joint confidence map indicating (Section 3.1: Key point detection & heat map (one channel per key point) and offsets (two channel per key point for displacement in the horizontal and vertical direction). Position in the image and N is the number of pixels.  Fig. 1: Key-point heat map & Hugh array[Wingdings font/0xE0] directionless joint confidence map) and a directionless limb confidence map indicating confidence with which the pixels in the image depict one or more limbs between adjacent joints of the one or more joints (Section 3.1: Page. 6: Grouping key point into person detection instances: confidence map pixels in the image depict one or more limbs between adjacent joints[Wingdings font/0xE0]2-D offset field output designed to connect pairs of key-points. See Fig. 1); adjacency of joints being provided by the target model (Section 3.1: Key-point which adjacent to each other in a tree structured kinematic graph of the person[Wingdings font/0xE0] target model); and generating indications of the one or more joints and the one or more limbs in the image using the directionless joint confidence map, the directionless limb confidence map, and the target model (Fig. 1: joints and the one or more limbs in the image using the directionless joint confidence map & Fig. 5: Person pose and segmentation -detecting human poses).  
Regarding claim 19, Claim 19 corresponds to claim 10 and is analyzed accordingly.








Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 & 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over George (NPL: PersonLab: person pose….) and further in view of Zhe (NPL: Realtime multi person 2D pose estimation using part affinity fields). 
Regarding claim 2 & 11 & 20, George discloses the convolutional neural network is a first convolutional neural network and wherein the method further comprises: the directionless joint confidence map, and the directionless limb confidence map (Fig. 1: Key-point heat map & Hugh array[Wingdings font/0xE0] directionless joint confidence map & Fig. 5: Joint map-Visualization on COCO map); directionless joint confidence map, and directionless limb confidence map using a second convolutional neural network trained based on the target model, the processing using the second convolutional neural network to generate both a refined directionless joint confidence map indicating confidence with which pixels in the image depict the one or more joints and a refined directionless limb confidence map indicating confidence with which the pixels in the image depict the one or more limbs (Section 3.1 Para. 1 & 4: convolutional neural network trained-CNN & Fig. 1: CNN and a target model that includes joints and limbs. Using multiple neural network multiple times to train data & Page. 6: Confidence map pixels in the image depict one or more limbs between adjacent joints[Wingdings font/0xE0]2-D offset field output designed to connect pairs of key-points); generating indications of the one or more joints and (Fig. 1: joints and the one or more limbs in the image using the directionless joint confidence map & Fig. 5: Person pose and segmentation -detecting human poses).
George is silent regarding concatenating the feature maps.
In a similar field of endeavor, Zhe discloses concatenating the feature maps and inputting them into a first and second convolutional neural network (Fig.3: concatenating the feature maps in multiple neural network) & (Section 2.1).
At the time of filling, it would have been obvious to use feature map to estimate object pose accurately by using neural network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648